Cohalan, J.
The relator, a recent inmate of the penitentiary on Blackwell’s Island, now asks the court to permit a discovery and inspection of certain books and documents in the possession of the respondent, the warden of that institution. The application is a novel one, but I am convinced that there is authority to grant it. Section 803 of the Code of Civil Procedure, as amended September 1, 1913, so as to include the word photograph, provides: “A court of record, other than a justices ’ court in a city, has power to compel a party to an action pending therein, to produce and *264discover, or to give to the other party, an inspection and copy, or permission to take a copy or photograph, of a hook, document, or other paper, or to make discovery of any article or property, in his possession or under his control, relating to the merits of the action, or of the defense therein. ’ ’ In Palmer v. United Press, 67 App. Div. 64, it is held: “ The authority of the court to order a hill of discovery is now regulated by sections 803 to 809, inclusive, of the Code of Civil Procedure, and in a proper case such applications are looked upon with favor by the courts. (Continental Natl. Bank v. Myerle, 29 App. Div. 284.) ” There are many analogous cases where this relief has been afforded. Wallace v. Murray, 4 Cow. 399; McAllister v. Pond, 15 Hun, 299; Elsworth v. Hunton, 23 Abb. N. C. 374. While none of these cases is precisely of the character of the subject-matter of this application, yet in view of the fact that the citizenship of the relator and the validity of his pardon are of great importance to him, he should he permitted to examine the photographs, hooks and documents in the archives controlled by the respondent.
Motion granted.